Citation Nr: 1417187	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-47 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, and if so, whether service connection is warranted.      

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, and if so, whether service connection is warranted.      

4.  Entitlement to an initial rating in excess of 10 percent for gouty arthritis of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1989.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2009 by which the Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issues of service connection for the left knee and right knee disabilities and entitlement to a higher initial rating for the left foot gouty arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 decision, the RO denied service connection for left and right knee disabilities on the basis that there was no evidence of knee symptoms or trauma in service and the degenerative joint disease was not diagnosed within one year of separation from service.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  Evidence received since the February 1997 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for left and right knee disabilities.      

3.  The symptoms of right foot pain first began in active service and have been chronic and continuous since active service.  

4.  The current degenerative joint disease and gouty arthritis of the right foot are related to and caused by active service. 


CONCLUSIONS OF LAW

1.  The February 1997 decision to deny service connection for left and right knee disabilities is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The evidence received subsequent to the February 1997 rating decision is new and material and the claims for service connection for left and right knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for degenerative joint disease and gouty arthritis of the right foot have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is granting the claim for service connection for right foot arthritis and is reopening the claim for service connection for right and left knee disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

2.  Claim to Reopen Service Connection for Right and Left Knee Disabilities

Service Connection and Reopening Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Reopening Analysis

In a February 1997 decision, the RO denied service connection for left and right knee disabilities on the basis that there was no evidence of knee symptoms or trauma in service and degenerative joint disease was not diagnosed in either knee within one year of separation from service.  

The evidence of record at the time of the February 1997 decision included the Veteran's service treatment records and VA treatment records dated from October 1994 to January 1997.  A June 1995 MRI of the right knee showing degenerative joint disease of the right knee.  A March 1994 x-ray examination of the left knee showing mild degenerative joint disease.  An October 1994 MRI of the left knee showing a moderate to large amount of joint effusion in the left knee of unknown etiology, rule out septic arthritis.  An August 1996 VA treatment record as noted the presence of degenerative joint disease in the Veteran's left knee.  

The Veteran was notified of the February 1997 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the February 1997 rating decision.  Therefore, the February 1997 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103.  

Since February 1997, additional evidence has been received.  In October 2008, the Veteran applied to reopen his previously denied claim for service connection for left and right knee disabilities.  The additional evidence received in support of his claim includes the Veteran's own lay statements dated in September 2008, October 2008, and June 2009; lay statements from the Veteran's sister and employer; Social Security Administration records; VA examination reports dated in March 2009 with an April 2009 addendum and dated in December 2009; and VA treatment records dated from 1994 to 2009.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal.  In the September 2008 lay statement, the Veteran indicated that he sustained injuries to his knees from over use and physical activity.  He stated that he often had to run in boots for long distances and perform all physical activities in his boots.  He stated that since leaving service, he has experienced continued discomfort and problems associated with his knees.  In an October 2008 statement, the Veteran indicated that he received treatment for his knees in service in 1989 at Fort Lewis.   

The Veteran's lay statements are considered new evidence since this evidence is neither cumulative nor redundant of the evidence that was of record in February 1997.  This evidence is also material because the lay statements tend to show that the Veteran has had knee symptoms in service and since service.  As noted lay statements are presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the lay statements show a possible association or nexus between the Veteran's current right and left knee disabilities and his time in active service.  The Veteran, as a layperson, is competent to report observable symptoms, including symptoms during and since service, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004).  This evidence is material because it addresses an unestablished fact which is whether the Veteran had knee symptoms in service and whether the Veteran's current right and left knee disabilities are related to active service.

The Board finds that this evidence raises a reasonable possibility of substantiating the claim. Therefore, the Veteran's previously denied knee claims are reopened. 






3.  Service Connection for Right Foot Degenerative Joint Disease and Gouty Arthritis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current right foot degenerative joint disease and gouty arthritis were incurred in or are related to active service.  In the September 2008 lay statement, the Veteran indicated that in service, he sustained injuries to his feet from over use and physical activity.  He stated that he often had to run in boots for long distances and perform all physical activities in his boots.  He states that he was provided inserts for his boots to provide additional support and he was placed on a profile for two to three months and was taken off of physical activity.  He stated that since leaving service, he has experienced continued discomfort and problems associated with his feet.  In an October 2008 statement, the Veteran indicated that he received treatment for his feet in service in 1989 at Fort Lewis.  

The Veteran is competent to describe observable symptoms such as pain in the feet.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements to be credible because they have been consistent and are supported by the service treatment records which show that the Veteran was treated for foot pain in service.  

Service treatment records document complaints of foot pain.  For example, a March 1989 physical profile indicates that the Veteran had foot pain due to high plantar arch of the foot.  The physical profile indicates that the Veteran was limited to running at his own pace and distance for two weeks.  Upon separation examination in May 1989, the Veteran reported having foot trouble and swollen and painful joints; the medical officer noted that the Veteran had a dislocated his left first toe in 1982.  Physical examination of the feet was normal with full range of motion.  The Veteran separated from active service in July 1989.   

A March 2009 VA examination report indicates that the Veteran reported having foot pain since 1988 and the pain had gotten progressively worse.  The diagnosis was degenerative joint disease and gouty arthritis of the feet.  The examiner opined that the current degenerative joint disease and gouty arthritis of the feet were most likely caused by or the result of service.  The examiner stated that the service treatment records documented chronic foot problems as well as gout, and these problems have been on-going and were getting more severe.  In an April 2009 addendum opinion, the VA examiner was asked to clarify the medical opinion.  The examiner indicated that the Veteran was currently being treated for gout and he had an elevated uric acid in the past which was controlled by medications.  The examiner noted that the degenerative joint disease of the feet involved the metatarsal joints of the toes 1 to 5 in both feet and the proximal interphalangeal joints in the great toes.  The examiner opined that the arthritis developed over the past 20 years but is most likely due to the injury in service. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced chronic and recurrent symptoms of right foot pain during service and since service separation.  The Board finds the evidence to be in relative equipoise in showing that the current degenerative joint disease and gouty arthritis of the right foot are as likely as not related to active service.  The Board notes that the VA examiner who provided the March 2009 and April 2009 VA medical opinions related the degenerative joint disease and gouty arthritis of both feet to the symptoms and injuries in service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease and gouty arthritis of the right foot is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board further finds that in resolving all reasonable doubt in the Veteran's favor, presumptive service connection for degenerative joint disease and gouty arthritis of the right foot is warranted under the provisions of 38 C.F.R. § 3.303(b).  Arthritis of the right foot is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  As discussed in detail above, there is competent and credible evidence that the Veteran experienced "chronic" symptoms of foot pain in service and he had continuous recurrent foot pain symptoms since service so as to warrant presumptive service connection for arthritis of the right foot under the provisions of 38 C.F.R. § 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for arthritis of the right foot have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease and gouty arthritis of the right foot is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for right and left knee disabilities is reopened.   

Service connection for degenerative joint disease and gouty arthritis of the right foot is granted.






REMAND

The Veteran contends that his current right and left knee disabilities are related to the symptoms of knee pain in service.  He asserts that he has experienced knee pain in service and since service.  The Veteran contends that he has gout in his knees and service connection is warranted for gouty arthritis in the knees since service connection is in effect for gouty arthritis of the left foot.  In a September 2008 lay statement, the Veteran indicated that he sustained injuries to his knees from over use and physical activity.  He stated that he often had to run in boots for long distances and perform all physical activities in his boots.  He stated that since leaving service, he has experienced continued discomfort and problems associated with his knees.  There is medical evidence of degenerative joint disease in the left and right knees.  A June 1995 VA MRI of the right knee revealed degenerative joint disease of the right knee.  A March 1994 x-ray examination of the left knee revealed mild degenerative joint disease.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed right and left knee disabilities and to obtain an opinion as to whether these claimed disorders are related to active service.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for an increased rating for the service-connected left foot gouty arthritis, the Board finds that additional development is necessary before a decision can be made on the merits.  The service-connected left foot disability was last examined in March 2009.  Accordingly, the Veteran should be afforded another VA examination of the left foot.   

The record shows that the Veteran receives treatment for the claimed right and left knee disabilities and the service-connected left foot disability at the VA Healthcare System.  The RO should obtain the VA treatment records dated from March 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2009 to the present. 

2.  Schedule the Veteran for a VA examination of his knees and to evaluate the current severity of his service-connected left foot arthritis.  The Veteran's claims folder should be made available to the examiner for review in connection with the examination. 

Regarding physical examination of the left and right knees, the examiner should identify all current diagnoses pertinent to the left and right knees and should indicate whether the Veteran has gout that affects the knee joints.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left and/or right knee disabilities either began during or was/were otherwise caused by his military service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has gout of the knee joints, and, if so, whether was caused by or is etiologically related to any incident of active service or is caused by or due to the service-connected left foot gouty arthritis.  

In providing the requested opinions, the examiner should address the notation in service showing elevated uric acid, the Veteran's report of knee problems in service (following running in boots for long distances), his denial of any knee problems at separation in 1989, the diagnosis of degenerative joint disease in the right knee in June 1995 and left knee mild degenerative joint disease in March 1994, and the Veteran's post-service employment as a laborer.   
 
Regarding physical examination of the left foot arthritis, the examiner should report whether the left foot arthritis causes mild, moderate, moderately-severe, or severe disability.  The examiner should report whether the left foot disability causes actual loss of use of the foot and/or exhibits limited motion, ankylosis, weakened movement, excess fatigability, or incoordination. 

The examiner should indicate whether the gouty arthritis of the left foot is manifested by an active process or chronic residuals of gout.  The examiner should identify all impairment in the left foot resulting from the gout.  In addition, the examiner should be requested to provide an opinion concerning the impact of the left foot disability on the Veteran's employability.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


